     Case 1:19-cv-01532-LDH-VMS Document 7 Filed 06/11/19 Page 1 of 1 PageID #: 25


AO 399(01/09) Waiver of the Service of Summons


                                       UNITED STATES DISTRICT COURT
                                                                      for the
                                                          Eastern District of New York
                                         individually and on behalf of
Charles Jones                            all others similarly situated
                               Plaint
                                  v.                                             Civil Action No. 1:19-~v-01532-LD H-VMS
Welch Foods Inc„ A Cooperative and Promotion in Motion,Inc.
                             Defendant


                                              WAIVER OF THE SERVICE OF SUMMONS

To: Spencer Sheehan
            (Nance ofthe plaintiff's attorney o~• tm~~epr•esented plcrintiffl


        I have received your request to waive service of a summons in this action along with a copy ofthe complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the. action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer• or a motion under Rule 12 within
60 days from             06/10/2019               ,the date when this request was sent(or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date:        ? ~~ ~ ~
                                                                                            Signaitn~e ofthe     toy^r~ey or zrm~epresented party
             Promotion in Motion, Inc.                                              Daniel S. Silverman
        Printed nar~~e ofparry waiving service ofsunv~~ons                                                     P~~inted name
                                                                                    2049 Century Park East, Suite 2300
                                                                                    Los Angeles, CA 90067
                                                                                                                  Address

                                                                                     DSSilverman(a,venable.com
                                                                                                               Ea~tail address

                                                                                    (310)229-0373
                                                                                                           Telephone number•

                                            Duty to Avoid Unnecessary expenses of Serving a Summons

          Rule 4 ofthe Federal Rules ofCivil Procedure requires certain defendants to cooperate in saving unnecessary expenses ofserving a summons
and complaint, A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

         "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter, or over the defendant or the defendants property,

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service,

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the coma, By signing and returning the waiver form, you are allowed more time to respond than if a suuunons had been served.
